Nunez-SA v. St                                                      















IN THE
TENTH COURT OF APPEALS
 

Nos. 10-92-060-CR & 10-92-061-CR

     SOCORRO ASCENCION NUNEZ,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 180th District Court
Harris County, Texas
Trial Court #'s 601,171 & 601,172
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

            Appellant pleaded guilty before the court to the offense of aggregate delivery of a
controlled substance and delivery of a controlled substance for which he was sentenced to 11 years
in prison.
      Appellant has filed a request in this court, personally signed and verified by him and approved
by his attorney, to withdraw his notices of appeal and dismiss the appeals.  No decision of this
court having been delivered prior to the receipt of Appellant's request, his request to withdraw his
notices of appeal is granted, and the appeals are dismissed.
                                                                                     PER CURIAM
Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed May 13, 1992
Do not publish

60;                                                                       PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed July 22, 1998
Do not publish